Case 19-14489 Doc19-2 Filed 04/19/19 Page1 of 3

 

Jobejaar,.

    

 

 

 

 

 

  

 

 

 

 

 

te E ave PO 6cy e3u06 .
Sree Urn eecrearyiand, Bae, MD 21203 PROMISSORY NOTE — DISCLOSURE
: a YIANG, 45a 4HSFCU@ i ON Ty SECU @ SECURITY AGREEMENT
Incorporated way oe IT rg The words Year di rau rea any persants)
Qulhentwaing tits Alee nent [pa cere on all payee,
ae pat ct tis ene Agresmant CFC mead. “fake
Emcloyees Credit Liaw cf W127 vari. lrg pe il al _
Abiaty Buna Maine AGE ss LO tarsal Noa eA kens Eftertwe Dak Lous Hales ~
Paul C Robinson 12/19/2003 ee
6030 Heimsman Ct Maturity Deter | titereut Rowe
Clarksville, MD 21029 12/19/2010 | 9.600%
FEDERAL TRUTH-IN-LENDING DISCLOSURE
ANNUAL PERCENTAGE RATE ] FINANCE CHARGE AMOUNT FINANCED TOTAL OF PAYMENTS
Ting et OF yah hat ye bate THE Dian amount Me Wed wil Ge! yin The amount of Crest prey ded ia sot orc) par behall Theis at ser Tan paar, have Made all
: : Cet yh nears ave Deer Tile SE de goaqe Dearh abt ur eal UE reeSt rare
$,600% $ 18057.35 $47,823.10 $ 65,980.45
your Payrent Schextule w II Se
Nuraber uf Fa ginent, ANOLE Si Fayre its Wher Faytigrits Are Due
83 $784.30 Monthly Beginning 01/19/2004
1 $783.55 12/19/2010

 

 

PREPAYMENT: It yuu payJil epty, yOu wall not have In pay a pecalty
REQUIRED DEPOSIT: [hye ar wal parcertage cate das net lake aby aocaunt, you Leva rad depus tf any
PROPERTY INSURANCE ru. inay Obtan prooerty surance from anyon you wert theirs acceplec'e tothe Credit! nian
LATE CHARGE: ff your sJfwdu 2d payment Is more ian fillpen 119) days iste SECU may dens o liste charge equal 10 5° Of the payments dir oF $2.00 wracneser in cater
VARIABLE RATE/PREFERRED ACCOUNT RELATIONSHIP

The anne pereeniage cale iiuy i clewse durrg the tam of ths Weq6actign 19 th, ever wl lesmmnaisn of your autonane loan payrant IDAyrell eduction anlamat : banks
2 AG i dabity vo. tave (cays ater torn aur le fesime aslenatic payrent Hafere yur r2to wil ueiuully inerease I the aver’ ot termination Of your Automatic pay ens
Oui aNNUS! Perceniace tate wall mncreast Th )% Above “flat aaIstiNg IMersl fate {the inerest rate ancreasey. gui Tequian caymerc will nerease based of aur halanae ab ime
Syermminauon Por example paket on yout am want bee eged. your requiar payment will rereyse "G4 fao0+ S mon th

 

FIUNG FEES: $0.00 OD This ote hs & Durst Fealute

SECURITY: you a'e qeang a ser ny interes: in ail 5 Gas and fore icc ygual and je 7 shave and her agqounls you fewer bie 2 eu (Urge atte) Une Be lova ig
Al Tae qs or peccaty being ¢ fcr ages Srares ard Depur le
Ce LATS SORMNIN C08 10nt thay alse te cure: ether lates va'h SECU 1 other ‘Resanha)

  

£ ea SECUANY OVER oars wilt EL ray alow “Ke. ge Hie log) @cepl any IAN SPC ied hy Peal Pesperty OF how. 2S
One you’ Cantey dor wer Lacey addbtt slinfurmaven abo. prepayment defaudl any fquirus 1 payment in fui befor: the sereanled

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

due cate ard crap) ate refunds ar st pales Po TEINS an ASM Abe
PROMISE TO PAY
G0 Te epay ts toate yuy cour ve he pay SECU 5. $47,823.10 ine pevicipal Ihe Aislg s payable cor darmand nf na cemannbis rate coma; 5 ia year perme ty
eracainn of tk stean, Wut Sunpdy miterest 2° the inital ate of _ 9,1 Yeuinhl hig Tog pty SELL &. _. 2 the meal atéuny of ths BAN) Ps sey de in rat at
erepa elit ll areording tothe cetyl sched fe te tly Bef Me Unt s xin sepa] it dl perce t ay io tbe pyr ent se “eectule
CREDIT INSURANCE ~ Crenht Insurance is not required to obtain credit and will not be included unlass yau agree to pay the additional cost and sign below
Type of Insurance Premium Check ona or more boxas below Signatures
§ ngla Cedi Life Single Credit L‘e rsurance ives Kno (mpd ree em 01/2 1 9B7_
. wih date

NTE dowit Cesht pile ingy-ance Over no a
Tan esau lity Cea Disatably ing aarce QC) ves Eno Co Borrower signauire Se _ Bilt tat.
SFCURI TY Q) Waray ces subenked the Consi.mer Slams and Oefenses pro eioron page $3 appicable

oy grand tothe Credit U0on 8 Seounty Interest in at present and “une iedivitual Ord jar! accounts in the Credit Girion fother than tion, a-cuunts I ut would coe spacey! tay Yeesmers f
irs, seeurily | bere anptied lo chen) and the pmiperry (cctateral, ococ Ib Selove aniciuding equipment which later are a"lacned to the cuflaleral aud bow we puro J 2 cetlateral

COLLATERAL: 2004 CHEVROLET CORVETTE 1G1YY32G845113154

{

SIGNATURES:
By swberic surg MQTUngy tae Tataloan Promise Mole C sclosure and Secuchy Agfeer iil ye by endoisiay the accompany’
depo w.t oe yout Credit Unran shale ur SheGki ig @CCOunt you agree 1 irase and be Bound by thy lerms and conditesas of this 7 ota
a flies leet, ung cord One ON All Pages i rhes Mult cage Jucunent cu acknawledjze your es Lansbility to Srsur
oat yoorthcate uP bile applcerle I yuit are aulPenie an. ae dhe (iv A

 

   

  

 
 

 
 

loan prsevens aherh of y a0 “opting Awd
Van Pioriasaty bette, Qieelos, pe and Seceily
eefigh ihc Cedi Uitot mt nes dest hare ciger
METI ECAR” you AM ping ine Cred touchy a Set utiiy keiths et ihe {MODERN TESCHOGT abQve 177
Yor att Band pay by Me Tecnny AgtEAraal BI you Bore) CLengditald 6 EDA TOT (VY het RO UhASE YoU Te eraied COLECIE Ber Su aCerowedye tie? you ma.e read thes enbre
Atewtiettars have “eta vac acapy If you eluct vul snlucy Credit insunNTe yal, Ar ano edge raceed ul a Cerucale cf rsurstce

you coolly tat the Cxter ded waranty Protect le vetoes bas been cfferez wo (Lp You do nal want your icant >
J. aNd you lds. wun, Chesed 19 decline e fa

   
     

 

              
 

mers made thtus1 Qrect Pavrnent (atte Debit
yoo educhcae Auluieye [ar cet Wen a Std Accourit,

CAUTION: IT 1S IMPORTANT THAT YOU THOROUGHLY READ THIS CONTRACT BEFORE YOU SIGN IT.

With yt bird in tees arg seal

 

 

 

 

 

 

t geeene! Dule ERPSA Dau
a (<a Sealy \t\ \°} lot Seg Heteh— — dae 4 as
Cabuvaws Dale . ARR, Tete
bee a mene 3 m2 al) = eles oo ei ee
a bar Date APTS Tates
. ‘ wo. uly
QU. Gwnet of Col dere . Date MENT . yeh
\ as uy att = _

 

 

Pant Volt

Cogan 2203 Commer’ ters or Pea dt City GA S288 Ree WSL FOR SIAGS VPS CIO TEE 1 DLL ager Total car be rerepi tte eddy with ern cutee Conmariyslers

 

 

 

 
Case 19-14489 Doc19-2 Filed 04/19/19 Page 2 of 3

frerovartey

Paul C Robinson Jotsjaar s

6030 Helmsman Ct PROMISSORY NOTE

Clarksville, MD 21029 CURITY AGREEMENT
Credit Lown SECU Credit Union __ 12/19/2003 Loan Numser

PROMISSORY NOTE & SECURITY AGREEMENT
FOR VALUE RECEIVED, YOU, THE UNDERSIGNED 26 Borower andiur Uo S.nqvel avurring your nyghts of Seniara arid notes ant any exempliens petrited by law pully and
evel y prom: ls pay 1 QCCU ihe Ameun Finarced as inniealed in “he declonure vite wu, on Ue PAGE ~ together with inigvest al 8 fate per anne) equal te whe Annual
Fema alogu ate et ut welt ye codes." statement an the balance of che pancsal arunl reining .puI Deh Payments wil se made m1 consecubvy inviullimems 85 provided

tu onethe vaytent aetedule andialt eycn tequrne yas set forth in the nay tent s¢"edule unl! Lie full gruur 5 al principal 2nd wr terest Fay een palo

“(ry ack novserige that. fariable Pal 2d Aunt Pelauorships are pay ners made thes ugh payin daducian payrients by Bron? Repos (ACH UD bit) or auton 310 faayiiwt ta ly
tans’et cf funds from arceuints a SU Hoveever i you Jbunge Ovect Payne, provides (ACH Debt) paytalt depactmerts cr SECU arcui rs fi Vantfer af fueds, you rust menity
SCCU vachin seven (7) days of “he rhande and you will have 62 Lays (er (he date we ana potiied to have a vomate payments ‘es ined You ARS Is Take re a ty sche dha)
paymenis dunng U $ interim per ad and if you dO Ns, you will love Ure Pieler ed tule And your rate wih 8 IMAL Shiwn unter the vanahle rate prowisian incom. rated by Tefprenc a hi2"en

fo ihe Se above your existing .meresl rte a6 sawn 19 the merle bet page 1 SECU mus) ‘ece-ve the soukag r imbe* of the financial nsntiaton ta be deb ted toe Darel Pay ners (Aud
Debit or ihe pre‘e'ryd rae wl ryt acply

 

 

  

 

   

  

reste ata ydeluut 6 puyiresss any oyeed the enure Salance will become imneciatel, duc and vayu. u Dy Lie Bairsver arkvot Co Borrowes al he option wf the halder Wis ayeed
by tie Ron wer andar os. romce Wat ull te rcte s tully psd authenzat sais grated to Ihe ‘sate of Marylard yl Olid ga doy th whoo b npiLes pili Mig heey ol
meobership of SEU i Taker sub dedi tury Itutn selany OF PE73ONS as Submitted te them hy SECU and subs ‘ize the Slate of Paneanig .cother ve prayer agent y wa bung oat
deduchors Irom $2 ary of pengan inthe event Wut te Burrswer anda Ce Rorrowy does nat rece ve a pay‘olltpeasion cherk from the Stale of Maniand or ho erpluyar ayer, 7 Mo
any perl while stl wats ent pty ats agreud hat the Buriuwer ator Co-Gorower yal ver payments directly 19 Ihe of -e ofthe SELU ane dt s ne is eeforned ban atlornty at haw
ora collection syency for collection wall pay An adeivonal sum equal to owerry 1 ve percent (25%) of ine aqqregate Cf Ine pnnaical arc miesps! ue lagetFer wth cour 500% Bor cwet
aridial Oo-Borrowe* agree ts pay a lale Grae Aqua’ a the seeal ¢ uf Y207 G hve peicent ($9) of Ine telal amount cf ary delng.aal ce Ae petode insialiment cf pranpa! ard
retest the delincuency conunues fcr af least ftpen (16) calendar days ‘uu ple2 je all deposits wien you Novy have or he-eahes may have SEG, as secu ‘Ty for loans enees!
CUS 2 eepartigey and an the evert of sefaull, you authonze the Treawire: (2 apply any ate 2! ict depesils to the payments of s2id foe7s Mleresis Casts Of exp ses Bonner
YyleLy lp puy a rium creck fee as allowed under Ihe Annotated Cade of Maryland, Cen meral Law Atnie Te 12 Subste 10 forary ican caymer. wade wh a Fished eer hk

 

Tres Prom sory Hints ince’ the Load otk oury Statler er. aod Secunt, Agreement and al! pages at ius mult page document 2) oF which ard reorpuraied Jy ctureneu 4 id itd,
car of

4, Further Warranties and Govenants of Sorrower: Borrs ser wacranis and ecvenants &y tolluws .

lai Freer’ forthe ser inty interest granted hee sy Puruvwer is the cwner of tre Collaieral free frras any adverys ten secs tly InteroSL OT Or cuNibR Gk ed Beaver wall date;
the Cel a'eral a yarns! all cain ad de mana.’ al persons al any une Ciziming the Sarre oF any Cerest thers

fi No Pinar any Sielerent covering ety Callateml or ay proceeds thereof ss ur tile sary public olfice and at te fequest of SEM Bortawer will jon wits SECU In exerting

une gr mye Fmancr Slsemerts pursuar tia the Uoworn Cs nmecal 2oce ea tuum vutiofastory t@ SCS ard wl i permikec by law pay tho cost af ‘ling the sara nr
feurding tay agieement inal pubke offices wherever filing of recuroir 5 dec 11, Dy SEU lo bY NEUE SSE Ty OF desirable

   

 

¢, The Bor ower x inet eal or offer ky oellor glee oe waesfar the Co aeralor ayy aves herein yathc wr the 4 tte conacnt ut sku
' ¥

(de) Upptraible bie Le rower will have ard rea rain ingurance 2t st ures wit astl Collaicral (irluding $0 called exterded coverage; against rks of fre theft and se other fishs
as SECU may regenos and In re case of moter ver cies allen cavere gu Sunlaiting such terms. such Jor fer such panied aad witien by sich companies as their
ICTS Slay aN Lear Al igurarice POITes will prerade for ten days wiillers waliGulsbun police We SLCL Sorrowe* will cow de SEAT, wah the bisurance pobaes at thie

 

yplaliet SEL wih Cedhustes <r other evidence eanstar’ery tO SETS’ const gia wath Ue Jareqoing ingura ice prov HENS and SIC May ae’ BS atlaney bor Rorowes in
big ring adiustiey a cWINY any CACElNg SUTH Pauranne and encersirg any draft, 1 Ue yer’ tran the Dorower fails (c cw de 7 aurnace SCO may provide all rst
ISMN abt add Whe vost wo ay GLIstanains balance dua aed rharje you a Finance Cl eye at Vie apphcable rale SEOL may inc mise your payment cy an arietir’
Suffir en ly 1 pay ony Chiplges added hor such ineuranee im accendatse with the reg slarly ochesa. &o ler

“he Borroyer y, | keep the Coliatera food fam any adviroe beh secunly interest of ercLmbrance and if applinable i good ardor ant repar ane wilt rey wale. ULsbioy Ue
vOllale“al or any can oft Tre Borer wil not ae te Collateral ab vigiztion of any style ar ordinance aad SEY may fe amites BA2 Inspec, LO AML ee aL abot, UIE
where vor 1s lowered

tf) Adenia Pulte i ifs Ian 1s secures ty Sen vies the rates of the at nt ul Ue Ob ay wars of ibe Borrower to the value of 2! collateral quaranieas atid stare ere nity

eid by tL (ecunty va'uer aoc ‘ealizable ihre qh commercial y reason ade droped viol the CoFgierat py SCCU has beer an essenbal part of tre bacyain betwee’ le
Bottowel aU SEU und hes been a crumal fact in esiab eng ine rate of wrest churjcd te lee Borower “thal rae exceads 72% of Oblgaucns ‘6 Secunty sah. you wall
have the opt aa! Ti payry lie loan is Tull 21 supplying adchhonat secuntias bo secure We fudi at Soaking & peocepal payment 20 Ihe loz to bring he cbhgal 271s to
“ecatly Value bart to hOk Ob Ue Biedunzed to Inquidate she ecilatera if you do ral act on choad ophut a wilbus 30 da 73 bl nGuIcalon

 

 

 

5 Additional Rights of Parves: 41 ifs opt 31 SECU ituy uoatage layes Hens or securly interests <* other encumbrarecs al Quy Woe lew od orb SECU ere Cullalerg may pay
fot ayrutce un ine Solateral and may pay far ne maintenance ghd proaeredtan 2! ing Collateral Borrower gvas SFCL an thontaten 1 ble a financing salevier’ 1 “ratere at.
Sey Ceres irum fee ams of alners SECU has Ine night to crane bul sae ful yecuily inerest accourling The Rarnswar agrees 12 reimburse SE Thon se nic few any payr vat
Tae’) Bey Sepetse ocurred by VOCU pursuant 4 ine foregt ry aurice 2at i iil delduil, the Borrowers may passes the Cat eral and use it 6 any lawol manne’ ret re angistent
wll thn Ges not ang ure INSUTANCe ESIC 7

 

B. Events of Default. The sorrower ein duts ih ut opyun OF SECT arder ts agreement when any of ig boll. ani uit

fal Ula te ped, ters cf parfgemance of ang a ~ ater Habegetnge Co be sally Cust Gd ‘"eferred to nere Orin Ariy te Eeatane ig "he \a re

Ib) Any warrer’y ne pees ignore ye Shah el CIEE OF Fuensned Ta raed Dy
tnayrerd

  
     

“tehall of tic Bor wet Ores (Oduye becle tole © any mnaera respec vee made or

fOr Loos Weft subst: nal danvage testi et os sale or une eolrdnge ly ar clany oltre i gliggeral onike making of ary ty antate or alls brmntho wart

A) De wh dieggtune 1 tora! i aehene nselvency bysitass Fete appuriment uf srowiyer ol aly cart ol Jie 2-opery of assignment fst Wwe benef uf ere Jrars by ar
the commencemont 3 any preety, sider ary cagkrupte unin tere, laws fy ur againe, tue Bat. wel Lo Romcwpt Prow ses of laurel loro war Borcher

Penuvalotpe C-laters frets UA aud ‘eemnauon Ol employ er The Reoryer will Le rope able ‘Gr ai iva at Gait nige: G Alas aig + allutet ig

   

7 eb Los yrer autho, ty eret any 2lemnaes apart wh ch the crilalers may be slgaled and ermave Ine same therefrcin ter far as I Barr ar ca glee aie wad A

&  Remadies: wpar sua defautl ant Ql dey ying tiveaties ALOU may dy clare al Chligat 209 secured bare un edirely due atid payaoe and vi | have tne emedies ata ots ved
Fart under the Aanouved Gate of Merjla-e Cantera Law Auge Tele $2 Subtitle 1f: Inthe event ol te oakt ot Collule at tbe Batoaer val re resp or wble for aly deticwrny An
Gap WT eats NG ge tear et

9. General: Ke waver 2) O00 of any defaut will operate as a veareet Ul uny ether seteull ¢” of the same stefan on a future oceatce All ngtite of SECU wile @ bee beret of its
Gatevours BU Hat tle 20d ell obligates of tre Borrower wil Land hy heirs exe. dors of administratans or ts suevessere ir asec 16 If das 6. mors thar ome Burcwer Ln
et agate Peg are: jun any Se yettt

 

   

10. Pawar pf Attorney: The ure Sigh ad appoiin 3nd cor states AF OO te he ear tue and taeda ultureey 6 fart for you ang cb ysur rane to $ av your rae: tu Raya dt eto
Cards ANd Pa.e ain, dullar amigunt pcr yd catce tbe apphed towards ire reduce of ine cakanc. Gut so

11, Beoruwe suteres OF Jeb abies apt a tre cone st
ap Ulver pratiled vier os ot wheter ot not yh blank

 

 

ed ty alunk paris otk 5 Syeement © bene rieecuoy and agreed bowen Ura he dh leds ahd yt, ally tegleerer
Gate Hdd ul GOTT pele

cage dubs

Copynghs 2x8 Contaariee enn Ine Taser ae We SG28G Paw “Ota fF OPORM Stytd © Rats OF S00 19179 Laser Tota afi le be fepre dys od Snty wih erm sshan ot CONMACS yster 1s |,

 

 

 

 
Case 19-14489 Doc19-2 Filed 04/19/19 Page3of3

Fite cepae oft)

Pau) C Robinson Totsiaan
yh

6030 Halmsman Ct
Clarksville, MD 21029 PROMISSORY NOTE

URITY AGREEMENT
Creeit jnen SECU Credit Union cate 12/19/2003 Loen humce

VW 4urove: werrarte dat ite 0g Jedlat al WA eye
here aa Tava of Tone sent ak tre in patter: cos, wall Ce or

 

    

 

«,

 
   

 

witha rare vis oboe Buruwe fBorcwers signalury here ahd sppheallon tet such ilk wel Qe ae tral as wwe:
US up. che Geritnaty vt le SECU may act on any dire stise Gt eu SrZauign Of ally Und. Signed Baraca

120 The scrtower ackrowledges receipl of the Trudi in Lancia Slalame parsnant io Requaben 2 prce ta the eeaeuhet of Ths Ay eement any acsnoy, edges fPdryy a1
LAderS. ncn s this *yeeMent anc agrees te all terms and cors tons eran

14 he Bs ter agrees han ith evertyt a dean Wed ue or tiu thy iyi to tase tic descr ced collaleal which hay beer olted as secure tet Ui tus

150 bach and every paraqespin of this Agrmerert end eacn porion thereat 19 cons nud ty Se severable Wurm eal & 0 evely ener such pe agragh ot pote tere andit any pact ot
is Agreement, shall he acquc cated to be valid null cr vokd such aquiicaran vain no way S4ect he validy or ev’orreabiity of acy ofner paragrach of panier tiered! 01 is
Ayeenient

16, This Ager mort rade are cxecuicd in the Stal ol Merging pnd 0-2 validity Guatucyon meaning arc effect meres’ 1s tuvered ard deter ined by Vie # welakd Lute ol
arya Geran Lew Atcic Tie 42 Subble 10 urd Finnie yl ttuuon Aruule, lle &

17. On defanit SECU Fas toe aght fo fake possesgon of the colateral In taing peaseswion “ECU Thay proceed wthoy' judicial pronese if this Gar fe Aone wlio at beeen ot he
space ST O31 15 not faspor sible for any persnys! poverty et in ne collateral dowever we will make a good fart effort to ceturn your pr >ueny

18. Mi the event that brs Sesunty Agreement 3 releres ts an atls'ney al Inw or c2 econ agency for celectan the Porower andior To-Botruvar gylees ls tay uy akluitamal oon

equal Le wr ty bee petend 29%) of he agqiegate of puingival and interest cue /gelmer with cour costs rapassession fees, advertising fee wuquur uer'y "be Bnd atl Ullict Culler, last
wordy

1@ The Collateral securing this debt also secures all other debts now or hereafter owed to us except that this Collateral will not secure any loan that Is secured by your
residence ar household goads

20, Demand: It gery ol he Obliqetims ae puyible cn gemanc demard may be made al ery irre without rouce and witnoutreqard as to whether of nora Jel bay Gece ed

21, Right of Offset: SFL, may at ar yume without demard er noire of any kind apcropnate 27d apply toward Uie paynicnl 2 toe unpas Calance due binder thus Kale Atty ue rai
snares dividerds depasts ot manes you rave n SEL except those reposts at won thee adve one laa consegLunies | pledges a5 Collateral

22, You utve CEC pe mr rsguyert (oO Ine a hoar cing statement ty protest ils securly meftest irom she clams of others

23 Any horer nf thes Conkueres red cratract 1s subert yall ¢ ms and astencer. whael he debler Gould distr ay UIE Gotten 26g. eS Gt Ser cRe oblaned ve rh “he Proceeas
hetee! recuwent, betencies by Ihe denier shalt n% erred Ana nts pe > ry the depinr here inder

 

24. ¢9u suUrunce he use OF eleciroe c wurlatu’es facsimie siansturey and phtiucoped sananires fo al, pursases 844d SIQualures Wi haves Yee soe forse ANG aflucl a5 oe ral
SHWE CGPI s eat CIO ORD perauibes afl id. eerie hy ath us

25, NONGA te agle2 ant ahr tol your oars and acd 4s show hen hs au ya aon atid te PGE Ob ge Ie ene ant ad Uri tee 1 We pete fa See Sear atl oye ets,
rains t teg trae AQeeTIEN Att ya Suet unde sand Uist gery ihe spit POU De AT CUS On Fk UL UeG lo At urigpl bo ee

    

 

VERIZA SIGN OF THE AMCUN FINANCED
the eechl Union or an ectty afbbated wth the Creuit Laon wel tain @ pe. ian of the ar ue bead ty others denotes sy a teak (

 

Ver UZUUU at Att OJ gtver Fac on Account repaid
arise . to yuu Firwgtivt,
niredet $47,823.10 Grrcly $47,823 10 “spurge $ 0,00

 

Anuant pagito othe fou Cobalt

Fees Pald to Others on Your Behalf $0.00

 

 

 

Te datiyee US COnMARe sere ING beaches Ty av eG tot he (Ofer ERAT R ES TTL ICO Telok state oy waste far gyal pos conse inet Conmrar > ysters, Ir,

 
